DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
The current claims are given priority back to provisional application 61/716,422 filed on October 19, 2012. Provisional application 61/654,320 does not teach the system and implant.

Election/Restrictions
Applicant’s elected Group I (apparatus claims), Implant Species 1A (Fig. 1), Inserter Species 2A (Fig. 10) in the reply filed on January 25, 2021 is acknowledged.
Claim 12 is geared towards a different implant species that was not elected and is withdrawn from consideration. Note how the head of the implant of Fig. 1 does not have the indentations.

Claim Objections
Claim 11 is objected to because of the following informalities:
Claim 11 is currently dependent off itself. It seems it was meant to be dependent off claim 10 and is examined as such.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 and 13-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The amendment to claim 1 requires each of the plurality of fusion apertures to extend through opposing sides of the main body. Nothing in the written specification mentions this feature. The drawings actually appear to show the apertures to be in a helical pattern maybe 120 degrees apart (Fig. 1). Therefore, the hole in one side does not extend straight through all the way to the opposite side. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation "the proximal end of the main body" in line 10. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-11 and 13-14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Giancola (WO 2011/158193), in view of Moore (US 6053916), in further view of Walther et al. (US 5683217; “Walther”).
Giancola discloses a system capable of fusing a sacroiliac joint (Figs. 1-7) comprising a fusion implant (Fig. 2; 2), the fusion implant comprising: a main body (3) having a longitudinal axis (X) and a length (Fig. 2) extending from a proximal end (end that 7 points towards) to a distal end (end that 6 point towards) and being dimensioned for placement across a sacroiliac joint (Fig. 1; page 8, note the dimensions), the main body having a plurality of anti-migration features (Fig. 2; at least threads 4) disposed along at least a portion of the length of the main body (Fig. 2); a guide hole (Fig. 3; channel 5; pages 6-12) extending along the longitudinal axis of the main body (Fig. 3); a plurality of fusion apertures (Figs. 1-3; 9’’) located along a substantial portion of the 
However, Giancola does not disclose at least one of the plurality of fusion apertures extending through the anti-migration features (Figs. 1-7; note how the apertures 9’ are between the threads).
Moore teaches a fusion implant (Fig. 3) that has fusion apertures (18) that extend through anti-migration features (22). Some of the fusion apertures extend through at least two anti-migration features (Fig. 3; note that the ones near the bottom are bigger holes and the threads are closer together so that the apertures are extending through multiple levels of the thread).

Giancola in view of Moore discloses the system as noted above.
However, they do not disclose anti-rotation features on the external surface that allows for bone to grow into the feature.
Walther teaches a screw (Fig. 1) that has a head (head that 11 points towards) that includes anti-rotation features (15) on its external surface (Fig. 1), which can allow for material to grow into the feature and secure the screw in position (cols. 2 and 3).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine the gripping feature, as taught by Walther, to the system of Giancola in view of Moore, in order to all the implant the ability of countersinking itself and allowing for material to be received to help form a firm engagement between the implant and the material it is inserted into (col. 3, lines 36-59).
As to claims 2 and 3, Giancola in view of Moore and Walther disclose the system as noted above.
However, they do not disclose the apertures to be diagonal and elongated. Giancola only discloses some of the apertures to be elongated (Figs. 1-7; pages 10 and 11; note that some are slots, but not diagonal).

As to claim 6, while Giancola appears to teach the angle of the nose being roughly 30 degrees, It would have been obvious to one having ordinary skill in the art at the time the invention was made to change the angle of the nose to taper at different degrees within the range of 30 to 70 degrees, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
As to claim 7, once the combination is made, the fusion apertures are configured to allow a plurality of boney bridges to form across the fusion implant (Giancola; Fig. 1-7; pages 6-12) and wherein the at least one of the plurality of fusion apertures that extends into the main body through at least one of the plurality of anti-migration features is capable of receiving one of the plurality of boney brides therethrough, securing the fusion implant in place (Giancola; Figs. 1-7; pages 6-12 and Moore; Fig. 3; cols. 1-7).

Claims 2-4 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Giancola (WO 2011/158193), in view of Moore (US 6053916), in further view of Walther et al. (US 5683217; “Walther”), in further view of Sweeney (US 7575572).
Giancola in view of Moore and Walther disclose the system as noted above.
However, they do not disclose the plurality of apertures to all be elongated shape. Giancola does mention that some of the apertures are slots (Figs. 1-7; pages 10-11).
Sweeney teaches a fusion implant (Fig. 1) that includes fusion apertures (130) comprising an elongated shape (Figs. 1-2). The elongated shape of the plurality of fusion apertures is disposed diagonal with respect to the longitudinal axis of the main body (Figs. 1-2).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to shape the apertures of Giancola in view of Moore and Walther, to be diagonal elongates shapes, as taught by Sweeney, since this is a well-known shape to make apertures on a fusion implant that can deliver material out of the implant to the bone (abstract).

Claim 21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Giancola (WO 2011/158193), in view of Walther et al. (US 5683217; “Walther”).
Giancola discloses a system (Fig. 1) capable of fusing a sacroiliac joint (same manner it can be placed across hip fracture it can be placed across the SI joint), 
However, they do not disclose the coupling head having anti-rotation features on the external surface that allows for bone to grow into the feature.
Walther teaches a screw (Fig. 1) that has a head (head that 11 points towards) that includes anti-rotation features (15) on its external surface (Fig. 1), which can allow for material to grow into the feature and secure the screw in position (cols. 2 and 3).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine the gripping feature, as taught by Walther, to the system of Giancola, in order to all the implant the ability of countersinking itself and allowing for material to be received to help form a firm engagement between the implant and the material it is inserted into (col. 3, lines 36-59).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zade Coley whose telephone number is (571)270-1931.  The examiner can normally be reached on M-F (9-5) PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ZADE COLEY/Primary Examiner, Art Unit 3775